EXHIBIT 10.28 Occidental Energy Marketing, Inc. A subsidiary of Occidental Petroleum Corporation 5 Greenway Plaza, Suite 110, Houston, Texas 77046-0521 P. O. Box 27570, Houston, Texas 77227-7570 Phone 713.215.7000 CRUDE OIL CONTRACT AMENDMENT No. 1 VIA FAX: TO: Pioneer Natural Resources USA, Inc. Attn: Contract Management Services Fax: (972) 969-3574 Trader: Deb Stewart FROM: Occidental Energy Marketing, Inc. Trader: Mark Hafner RE: Occidental Contract # 0809-PNR-134117-P Amendment #1 This Amendment Number 1 to the Crude Oil Contract between Occidental Energy Marketing, Inc. ("OEMI") and Pioneer Natural Resources USA, Inc. ("Counterparty") dated September, 2008 (the "Contract") is entered into as of January 13, 2011. For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and agreed, the Parties agree that the Contract is hereby amended effective January 1, 2011 as set forth below. Change the transporter on the Parks 5 & 13*lease to Centurion PL on the contract and Exhibit "A". All other terms of the agreement are unchanged. Agreed to and approved by: OEMI /s/ Mark Hafner Mark Hafner Director, Crude Oil Acquisitions Agreed to and approved by: Pioneer Natural Resources USA, Inc. /s/ Hershal K. Wolfe Hershal K.Wolfe Vice President Marketing 01/13/2011 EXHIBIT "A" OEMI's CONTRACT: 0809-PNR-134117-P#1 Counter Party Name: Pioneer Natural Resources Counter Party Contract Number : Allegro Contract Number: 134117 INTERFACE PRODUCT OPERATOR LEASE NAME LEASE EFFECTIVE DATE CONTROLLED COUNTY STATE TRANSPORTER DELTA DELTA EFFECTIVE DATE CONTRACT PRICE INDEX 742087310000PNTS WTl Pioneer Natural Resources Parks 17 & 25 9/1/2008 MIDLAND TX OET Trucks 9/1/2008 XP - Midland Sweet 742087300000PNTS WTI Pioneer Natural Resources Parks 5 & 13 9/1/2008 MIDLAND TX Centurion Pipeline 1/1/2011 XP - Midland Sweet
